t cc no united_states tax_court richard d warren and elizabeth k warren petitioners v commissioner of internal revenue respondent docket no filed date p is a minister_of_the_gospel within the meaning of sec_107 i r c the church which employed him designated most or all of his compensation as a housing allowance during each of the taxable years in issue ps used the allowance to provide a home for themselves and their children the amount they used to provide a home and exclude from income under sec_107 i r c was more than the fair market rental value of their home r contends that ps’ exclusion under sec_107 i r c may not exceed the lesser_of the amount ps used to provide a home or the fair market rental value of their home held the exclusion under sec_107 i r c is limited to the amount used to provide a home not the fair market rental value of the home -- - arthur a oshiro for petitioners it tan russell for respondent opinion colvin judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners’ federal income taxes for taxable years and sec_6662 a year deficiency penalty dollar_figure dollar_figure big_number big_number big_number big_number petitioner is a minister_of_the_gospel within the meaning of sec_107 after concessions the sole issue for decision is whether the amount of petitioner’s housing allowance compensation that is excludable from gross_income under sec_107 is limited to the amount used to provide a home as petitioners contend or to the lesser_of that amount or the fair market rental value of the home as respondent contends we hold that it is limited to the amount used to provide a home unless otherwise indicated section references are to sections of the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure references to petitioner are to richard d warren - - this case was submitted fully stipulated under rule background a petitioners petitioners are married and resided in trabuco canyon california when they filed their petition in this case petitioner is a minister with a bachelor of arts degree from california baptist college a master of divinity degree from southwestern theological seminary and a doctor of ministry degree from fuller theological seminary in date petitioners bought a residence for dollar_figure the annual fair market rental value of petitioners’ residence was dollar_figure in dollar_figure in and dollar_figure in b saddleback valley community church in petitioner founded the saddleback valley community church the church in his home over the years the church used many different facilities to house the congregation the congregation had grown to more than big_number individuals by and it continued to grow thereafter during the years in issue petitioner served as a duly ordained baptist minister of the church he also authored books entitled the purpose driven church the power to change your life and answers to life’s difficult questions and he owned and operated a tape and book ministry called the encouraging word - - c petitioner’s compensation from the saddleback valley community church fach year before the fiscal_year began the church’s trustees met to designate the amount of compensation to be paid to each of its ministers the trustees also allocated these amounts between salary and housing allowances in the church adopted a fiscal_year ending may for the short_year from january to date petitioner received dollar_figure all of which the trustees of the church designated as a housing allowance for the fiscal_year ending date the trustees approved compensation of dollar_figure for petitioner and designated the full amount as a housing allowance for the fiscal_year ending date the trustees approved compensation of dollar_figure all of which they designated as a housing allowance for the fiscal_year ending date the trustees approved compensation of dollar_figure and allocated dollar_figure for salary and dollar_figure for a housing allowance petitioner received the following amounts from the church as compensation_for the calendar years in issue dollar_figure for dollar_figure for and dollar_figure for petitioners used dollar_figure in dollar_figure in and dollar_figure in to provide a home for themselves and their children by paying expenses for mortgage utilities furnishings landscaping repairs and maintenance and real_property_taxes and homeowner’s insurance - - premiums ’ based on these expenditures petitioners excluded from income on their return all of petitioner’s compensation from the church and reported as income dollar_figure in and dollar_figure in the amounts remaining in dispute are the differences between the rental values of petitioners’ home and the amounts petitioners excluded from their returns the following table summarizes relevant financial information amount in dispute ie amount taxable compensation housing amount excluded rental value excluded less rental year received expenditures from income of home value of home dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners reported that petitioner had net schedule c profit and loss from business income from his tape and book ministry of dollar_figure in dollar_figure in and dollar_figure in and total income not including the housing allowance paid_by the church to the extent excluded by petitioners from their gross_income of dollar_figure for dollar_figure for and dollar_figure for the parties stipulated that all of these expenditures were used to provide housing although the record is silent as to why petitioners excluded only dollar_figure when they spent dollar_figure on housing for we infer that it was because the church designated an dollar_figure housing allowance for the church’s fiscal_year -- - discussion a respondent’ s contentions respondent contends that the exclusion under sec_107 may not exceed the lesser_of the amount used to provide a home or the fair market rental value of the home respondent contends that permitting a greater exclusion in the reporting of compensation would be contrary to the rental language in the statute and also contrary to the concern for equality among ministers stated in the legislative_history accompanying enactment of sec_107 in we disagree for reasons stated next b sec_107 compensation_for services is generally included in gross_income for purposes of calculating federal income taxes see sec_61 however sec_107 provides the following exception sec_107 rental value of parsonages in the case of a minister_of_the_gospel gross_income does not include-- the rental value of a home furnished to him as part of his compensation or the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home contrary to respondent’s position neither sec_107 the regulations promulgated thereunder nor the related - legislative_history limits the amount that may be excluded from income as a parsonage_allowance under sec_107 to the fair market rental value of the residence occupied a rental allowance excludable under sec_107 may be used to rent a home to purchase a home and to pay expenses directly related to providing a home see sec_1_107-1 income_tax regs sec_107 limits the exclusion to the rental value of a home furnished as part of a minister’s compensation in contrast no fair rental value limit is stated in sec_107 or the regulations issued thereunder we have previously held that under sec_107 the fair rental value of a minister’s home is not excludable to the extent that it exceeds the amount the minister uses to provide housing see 82_tc_208 in reed we were not reguired and thus declined to decide the issue here e whether the exclusion under sec_107 is limited to the lesser_of fair rental value or the amount used for housing see id we said the trouble with petitioners’ analysis is that the congress faced with the rental value language of sec_107 did not choose to use such language in sec_107 instead the congress provided that the exclusion applies to the rental allowance paid to the extent used by the minister to rent or provide a home emphasis added thus the congress clearly provided a different measure for the exclusion under sec_107 than the measure provided under sec_107 petitioners have failed to show us a policy problem so overwhelming as to force us to conclude that the congress could not have meant what it said id pincite our reasoning in reed also applies to the instant case c respondent’s arguments based on statutory text respondent contends that the title of sec_107 rental value of parsonages shows that congress intended to impose a rental value limit under sec_107 we disagree it is well settled that the heading of a section does not limit the plain meaning of the text see 331_us_519 87_tc_389 respondent contends that to not impose a fair rental value limit requires that we disregard the word rental in sec_107 we disagree sec_107 clearly is not limited to payment of rent on the contrary it expressly applies toa rental allowance to the extent used to rent or provide a home emphasis added this includes home purchases see sec_1_107-1 income_tax regs the dissent contends that the effect of our interpretation of sec_107 is to read the term rental out of sec_107 see dissent infra pp we disagree and we believe our reading gives full effect to all of the words in sec_107 first sec_107 specifically excludes not only the cost of renting a home but also the cost of providing a home second sec_107 does not include language used in sec_107 that limits the amount of the sec_107 exclusion to the rental value of the residence instead sec_107 requires that the amount excluded be a rental allowance paid as compensation to the minister and used by him or her to rent or provide a home --- - the church designated all of petitioner’s compensation as a housing allowance for its fiscal years ending date and date and percent for its fiscal_year ending date respondent contends that the language in sec_107 that excludes from income a rental allowance paid to a minister as part of his compensation shows that congress intended not to allow an exclusion of all of a minister’s salary we disagree respondent’s reading suggests that the part of his compensation language in sec_107 requires that to be excludable under sec_107 any part of a minister’s compensation may be designated as a rental allowance so long as less than all is so designated under that interpretation a taxpayer could qualify under sec_107 if for example the amount designated as a rental allowance were dollar_figure less than the minister’s total compensation this reading is not specifically indicated by the legislative_history or required by the regulations it seems unlikely that such a tiny difference in amounts should control whether sec_107 applies the part of his compensation language also appears in sec_107 thus under respondent’s reading no exclusion would be available to a minister to whom a church provided a home but no other compensation because the home would be all of that minister’s compensation we do not think congress intended to require ministers living under those circumstances to pay tax on -- - the value of their church-provided housing and we do not believe the phrase part of his compensation in sec_107 and sec_107 has that effect instead we give full meaning to the words of the statute when we read sec_107 and sec_107 to require simply that the source of the funds be the minister’s compensation ’ where a statute plainly authorizes an exclusion from income as here we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein zinniel v commissioner t c in revrul_71_280 1971_2_cb_92 a minister bought a home making a downpayment and mortgage payments in excess of the amount of his annual compensation as a minister the commissioner ruled that the taxpayer’s exclusion under sec_107 is limited to the fair rental value of a house including furnishings appurtenances thereto such as a garage and utilities despite this we apparently have never so held nor have we held that the part of his compensation language in sec_107 bars exclusion of all of a minister’s compensation in 41_tc_465 the taxpayer received dollar_figure compensation as a minister both in and and used more than those amounts to provide his own home the commissioner apparently did not challenge the taxpayer’s exclusion of percent of his pay cf 47_tc_609 where a taxpayer who received dollar_figure compensation as a minister sold a house and used the proceeds to buy another house as a result of his use of the proceeds of the sale of the first house to buy the second house we found that he used only dollar_figure of his dollar_figure compensation_for housing in dicta we noted that if the taxpayer were to prevail in marine v commissioner supra his entire compensation would escape taxation a result that seems clearly contrary to the statute id pincite we found that the taxpayer’s entire salary was artificially designated as a rental allowance and limited him to an exclusion of the actual amount dollar_figure used by him to rent or provide a home 83_tc_742 congress chose not to include the rental value limit in sec_107 we do not read sec_107 to provide otherwise d unequal treatment theory respondent contends that respondent’s position prevents unequal treatment between ministers for whom housing is provided and excluded under sec_107 on one hand and ministers who receive a rental allowance excluded under sec_107 on the other respondent relies on legislative_history accompanying enactment of sec_107 in in explaining why sec_107 was added in the tax-writing committees explained that the then-existing law ie what is now sec_107 -- is unfair to those ministers who are not furnished a parsonage but who receive larger salaries which are taxable to compensate them for expenses they incur in supplying their own home the new provision has removed the discrimination in existing law by providing that the present exclusion is to apply to rental allowances paid to ministers to the extent used by them to rent or provide a home h rept to accompany h_r pub l 83d cong 2d sess s rept to accompany h_r pub in reed v commissioner 82_tc_203 we noted that the predecessors of sec_107 date back to see sec_213 of the revenue act of ch 42_stat_227 sec_22 of the revenue act of ch 45_stat_791 sec_22 of the revenue act of ch 47_stat_169 sec_22 i r c 53_stat_1 -- l 83d cong 2d sess respondent contends that the sec_107 requirement that the rental allowance be used by the minister to rent or provide a home use limitation and the rental value limitation at issue here must both apply under sec_107 to ensure that sec_107 applies equally to all ministers we disagree we have not previously construed sec_107 and sec_107 to require identical treatment of ministers eligible under those two subsections nor does respondent’s position eliminate unequal treatment in reed v commissioner t c pincite we held that the excess of the rental value of a home over the amount used to provide it is not excludable under sec_107 thus we treated ministers who receive a housing allowance differently-- and worse in some respects--than ministers for whom housing is provided under sec_107 that is a minister eligible for the exclusion under sec_107 may exclude the full rental value of a home even if the rental value of the home exceeds the amount used to provide it but under reed a minister eligible for the exclusion under sec_107 may not if we adopt respondent’s position ministers eligible for an exclusion under sec_107 will face a compliance burden not imposed on ministers eligible under sec_107 under respondent’s position ministers who receive a rental allowance could be required to obtain an estimate of the rental value of their home every year in order to know how much to exclude under sec_107 this burden is not imposed on ministers for whom homes are provided the rental value of which is excludable under sec_107 because they may simply exclude the value of the home without any need to estimate the rental value in the instant case the parties stipulated the rental value for each year however the burden of obtaining valuation estimates could become onerous where rental value is in dispute we decline to endorse this disparate treatment here by imposing potentially burdensome valuation obligations where neither the statute nor the legislative_history so requires there may be concern that under sec_107 a minister might exclude from income the cost of an expensive home however respondent does not contend that petitioner’s home was improperly expensive in any event a more expensive home presumably would have a greater rental value which presumably would be excludable under respondent’s approach there may also be concern that a minister with additional income from another source could spend more for housing and thus have a larger sec_107 exclusion than a minister without additional income we are aware of no authority to justify our consideration of this point in construing sec_107 be conclusion for the foregoing reasons we hold that the exclusion_from_gross_income for a designated parsonage_allowance is not limited to the lesser_of the fair market rental value of the home or the amount used to provide a home to reflect the foregoing decision will be entered under rule reviewed by the court chabot parr wells whalen halpern beghe chiechi laro foley vasquez gale thornton and marvel jj agree with this majority opinion the dissent asserts that the majority is sanctioning abuse and that this case is an archetypical example of abuse we recognize that the fact that petitioner has income from a schedule c activity enables him to spend more for housing the same financial flexibility would be available to a minister who has investment_income or who is married to a spouse that earns a separate_income despite the dissent’s concerns there are no special limits in sec_107 providing for those situations concern over those issues does not contrary to the urging of the dissent justify our adding a fair rental value limit to sec_107 -- - nims j dissenting i respectfully dissent the facts of this case present an archetypical example of the potential for abuse now sanctioned by the majority for the first of it sec_4 fiscal periods here involved the saddleback valley community church designated percent of petitioner’s compensation as a housing allowance yet petitioners with other income largely schedule c income near or in excess of dollar_figure for each of the taxable years at issue are nevertheless awarded an exclusion from tax of substantially_all of petitioner’s salary the parties stipulated that the rental value of petitioner’s residence in all relevant taxable years was an amount that was a great deal less than petitioner’s salary in those years moreover with funds available from the above-mentioned alternative sources to cover living_expenses otherwise necessary but unrelated to providing a home petitioners were at liberty to and did spend nearly all compensation_for the betterment of their residence contrary to the majority i am satisfied that the rental allowance of sec_107 was not intended to operate in this manner i believe that both the statutory language and the legislative_history counsel a different result and i disagree with the majority’s reading of these sources as regards the statutory text sec_107 excludes from a minister’s income the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home emphasis added the majority’s interpretation -- - however disregards rental as a modifier of allowance and thereby renders superfluous a portion of the statute while the majority correctly emphasizes that sec_107 is applicable to a rental allowance used for payment either of rent or of other expenses and purchases involved in providing a home the majority fails to address the requirement that the funds so used must as a threshold matter qualify as the equivalent of a rental allowance the statute does not simply say that an allowance or even a housing allowance or a residence allowance used to provide a home may be excluded rather the law states that gross_income does not include a rental allowance so used the majority’s interpretation effectively writes this term out of sec_107 it am convinced that the choice and use of rental as a modifier indicates that congress envisioned an exclusion with a correlation to rental value i further believe that the title of sec_107 rental value of parsonages offers additional support for this conclusion i do not dispute that as the majority observes a section heading cannot limit the plain meaning of the text but here the title serves to reiterate the importance and purpose of a word expressly included in the provision i also feel that the reference in the text of sec_107 to the rental allowance as part of the minister’s compensation is instructive no one would seriously contend that the phrase creates a bright-line_rule subject_to manipulation by designating all but a pittance of the minister’s salary as a rental allowance a straw_man constructed by the majority and therefore easily demolished nonetheless i believe that the words evidence the manner in which congress envisaged that the statute would typically operate if rental value limits the sec_107 exclusion it follows that a rental allowance would in the usual case generally constitute only part of a minister’s compensation moreover legislative_history states unambiguously that concerns of fairness and removing discrimination between ministers furnished a home and those provided proportionally larger salaries instigated the development of sec_107 see s rept 83d cong 2d sess h rept 83d cong 2d sess this court too has opined plainly the purpose of the new provision was to equalize the situation between those ministers who received a house rent free and those who were given an allowance that was actually used to provide a home there certainly does not appear to be any intention to place ministers of the second category in a favored position x kk 47_tc_609 nothing about the majority’s open-handed generosity to the favored few exemplified by petitioners in the instant case is consistent with this wise pronouncement although the majority points to a rental value limitation as placing a compliance burden on ministers or churches utilizing -- - sec_107 i do not feel that requiring a valuation or appraisal is unduly burdensome in light of the significant tax_benefit obtained in return but unavailable to all nonclerical taxpayers such a prereguisite is hardly unusual in tax law nor do i believe that it affords sufficient reason to ignore congress’ expressed intent to strive toward fairness lastly i note that a rental value limitation is not inconsistent with the language from our opinion in 82_tc_208 quoted by the majority which stresses that congress clearly provided a different measure for the exclusion under sec_107 than the measure provided under sec_107 a minister seeking treatment under sec_107 is subject_to the distinct requirement that the funds excluded actually be used to provide a home regardless of whether an additional rental value limit is imposed only by imposing such a limit however can all terms of the statutory text as well as the intentions expressed in legislative_history be given meaning and effect therefore i would hold that the exclusion_from_gross_income for a designated parsonage_allowance under sec_107 is limited to the lesser_of the fair rental value of the home or the amount used to provide a home cohen and ruwe jj agree with this dissenting opinion
